Spain, J.
Appeal from a judgment of the County Court of Schoharie County (Bartlett III, J.), rendered August 21, 2002, upon a verdict convicting defendant of the crimes of rape in the first degree (two counts), sodomy in the first degree (three counts), sexual abuse in the first degree, rape in the third degree (three counts) and endangering the welfare of a child (six counts).
Following a jury trial, defendant was convicted of numerous crimes stemming from his repeated sexual abuse of several children. He was thereafter sentenced to an aggregate prison term of 25 years. Defendant now appeals.
We affirm. Inasmuch as defendant refused to be interviewed by the Probation Department, he cannot be heard to complain that the presentence investigation report was incomplete (see People v Rosado, 29 AD3d 430, 431 [2006]; People v Roman, 254 AD2d 156, 157 [1998], lv denied 92 NY2d 1053 [1999]; see also People v Greene, 209 AD2d 541, 542 [1994], lv denied 85 NY2d 909 [1995]). In any event, defendant’s claims regarding deficiencies in the report are without merit. Defendant was afforded the opportunity at sentencing to challenge the content of the report and, while County Court noted certain instances where the report should be modified based upon defendant’s denial of much of the reported conduct, actual physical redaction of the report was not necessary (see People v Thomas, 2 AD3d 982, 984 [2003], lv denied 1 NY3d 602 [2004]). Moreover, the report was in compliance with statutory requirements (see CPL 390.30).
We likewise reject defendant’s contention that the sentences imposed were harsh and excessive. Acknowledging the nature of *982the crimes and defendant’s victimization of children, we find neither an abuse of discretion by County Court nor the existence of extraordinary circumstances warranting modification (see People v Wallis, 24 AD3d 1029, 1033 [2005], lv denied 6 NY3d 854 [2006]; People v Meiner, 20 AD3d 778, 779 [2005]; People v Neer, 8 AD3d 753, 753 [2004], lv denied 3 NY3d 679 [2004]).
Cardona, P.J., Carpinello, Rose and Lahtinen, JJ., concur. Ordered that the judgment is affirmed.